April 23, 2010


Mr. Ken Slavin
Kemp Smith, LLP
221 North Kansas, Suite 1700
El Paso, TX 79901
Mr. Daniel L. Geyser
Asst. Solicitor General
Office of the Attorney General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  08-0958
      Court of Appeals Number:  03-07-00319-CV
      Trial Court Number:  D-1-GV-06-1362

Style:      PRESIDIO INDEPENDENT SCHOOL DISTRICT
      v.
      ROBERT SCOTT, AS COMMISSIONER OF EDUCATION

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Kathy Sandoval, Deputy Clerk
Enclosures
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Jeffrey D. Kyle      |
|   |Mr. Richard L. Arnett    |